Citation Nr: 0707680	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
secondary to herbicide exposure, including asthma, emphysema, 
joint aches and birth defects.

2.  Entitlement to service connection for a dental disorder, 
including for the purpose of receiving VA outpatient dental 
treatment.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury, including 
degenerative joint disease.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right tennis elbow with epicondylitis.


REPRESENTATION

Veteran represented by:	James A. Endicott, Jr., 
Attorney at Law




WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1970.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran and his spouse testified in support of these 
claims before a Decision Review Officer and a Veterans Law 
Judge (VLJ) at hearings held at the RO in May 2000 and 
September 2003.  In April 2004, the VLJ who conducted the 
latter hearing remanded these claims to the RO for additional 
action.  By letter dated October 2006, VA informed the 
veteran that that VLJ was no longer employed at the Board and 
that, based on this fact, the veteran was entitled to attend 
another hearing before a different VLJ.  Thereafter, the 
veteran did not indicate that he wished to take advantage of 
this opportunity.

The Board has since recharacterized the veteran's claim of 
entitlement to service connection for a dental disorder to 
include consideration of whether the veteran is entitled to 
receive VA outpatient dental treatment for that disorder.  
During the course of this appeal, the RO considered solely 
whether the veteran was entitled to service connection for a 
dental disorder for VA compensation purposes and the veteran 
did not specifically indicate that he was also seeking VA 
outpatient treatment for such disorder.  However, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).  

The Board addresses the treatment portion of the dental claim 
in the Remand section below.  The Board also addresses the 
claims of entitlement to service connection for disability 
secondary to herbicide exposure, including asthma, emphysema, 
joint aches and birth defects, entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
knee injury, including degenerative joint disease, and 
entitlement to an initial evaluation in excess of 10 percent 
for right tennis elbow with epicondylitis in the same section 
and REMANDS these claims, as well as the claim for VA 
outpatient dental treatment to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The veteran's dental disorder consists of multiple 
replaceable missing teeth.   


CONCLUSION OF LAW

The veteran's dental disorder is not a disability for VA 
compensation purposes.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.381 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO provided the 
veteran adequate notice, but not assistance, with regard to 
his dental claim.  With regard to the portion of the claim 
involving the receipt of VA compensation, however, further 
assistance is unnecessary.  There is no possibility, 
reasonable or otherwise, that such assistance would aid in 
substantiating the claim.  Rather, as explained below, the 
law, not the evidence, is dispositive with regard to that 
claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) 
(holding that, where it is the law, and not the underlying 
facts or development of the facts that are dispositive in the 
matter, the VCAA can have no affect on the appeal); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (holding that, where 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is inapplicable); see also 
Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).    

II.  Analysis of Claim

In written statements submitted during the course of this 
appeal and during hearings conducted in September 2003 and 
May 2000, the veteran asserted that he was entitled to 
service connection for a dental disorder based on a dental 
injury sustained in service.  Allegedly, during foreign 
service, a guard hit him in the face with a rifle butt, 
knocking out two of his upper and lower back teeth and 
chipping or damaging other teeth.  Once the veteran returned 
to the United States, but while still on active duty, a 
dentist reportedly ground down or extracted all of the 
veteran's teeth and replaced them, making them functional.   

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions and, therefore, they may not be service 
connected except for the purpose of establishing entitlement 
to VA outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a) (2006).  In other words, in 
general, replaceable missing teeth are not considered a 
disability for purposes of VA compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2006), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913, which governs 
ratings of "loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity", certain 
missing teeth may be compensable for disability rating 
purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).
These ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913, Note (2006).

In this case, post-service medical evidence, specifically, a 
report of VA dental examination conducted in March 2005 
establishes that the veteran currently has a dental disorder 
consisting of missing teeth replaced by a maxillary removable 
partial denture on the upper teeth and a mandibular partial 
denture on the lower teeth.  He also has slightly diminished 
masticatory function and alveolar bone resorption, which the 
VA examiner who conducted the March 2005 examination 
indicated was typical of a long-standing partially edentulous 
patient with prostheses.  

Inasmuch as the veteran's dental disorder consists of 
multiple replaceable missing teeth, which are not considered 
a disability for VA compensation purposes, and there is no 
evidence of record indicating that the veteran lost his teeth 
secondary to the loss of substance of the body of his maxilla 
or mandible, which is compensable, service connection for the 
veteran's dental disorder for the purpose of receiving VA 
compensation is precluded as a matter of law under 38 C.F.R. 
§ 3.381.  The law, not the evidence, is dispositive in this 
case.  Therefore, this portion of the veteran's dental claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disorder for the purpose of 
receiving VA compensation is denied.  


REMAND

The veteran also claims entitlement to service connection for 
disability secondary to herbicide exposure, including asthma, 
emphysema, joint aches and birth defects, and entitlement to 
initial evaluations in excess of 10 percent for left knee and 
right elbow disabilities.  Moreover, as previously explained, 
the veteran's claim for service connection for a dental 
disorder for the purpose of receiving VA compensation, 
decided above, raises a claim for VA outpatient dental 
treatment for the same disorder.  Additional action is 
necessary before the Board decides these claims.

The VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), are 
applicable to the claims being remanded.  As previously 
indicated, the VCAA provides that VA must assist a claimant 
in obtaining and fully developing all of the evidence 
relevant to his claim(s).  With regard to the claims being 
remanded, VA has not yet satisfied this duty.

First, recently, the Board received from the veteran a signed 
VA Form 10-5345 (Request For and Authorization to Release 
Medical Records or Health Information) in support of his 
appeal.  This document, dated November 30, 2006, authorizes 
VA to obtain records of the veteran's treatment at a VA 
Medical Center in Temple, Texas.  The veteran did not attach 
a written statement to this document explaining the contents 
of these records; therefore, the Board is unable to determine 
whether they are pertinent to all of the claims being 
remanded.  Accordingly, the Board will defer consideration of 
all of these claims until VA secures these records on the 
veteran's behalf and considers them initially in support of 
his claims.  

Second, during the course of this appeal, the veteran 
contended that at least one of the disorders at issue was 
aggravated during a period of active duty for training in the 
Army National Guard of Texas and that there are medical 
records available to substantiate this contention.  In its 
Remand issued in April 2004, the Board instructed VA to make 
an additional attempt to verify the veteran's service in the 
Army National Guard in Texas from approximately 1979 to 1993 
and to obtain all records (presumably meaning both medical 
and personnel records) pertaining to such service.  The Board 
specifically instructed VA to contact the National Personnel 
Records Center (NPRC), the Army Reserve Personnel Center 
(ARPERCEN) in Foot Hood, Texas, and any other locations 
deemed appropriate.  VA partially complied by contacting NPRC 
and ARPERCEN.  

In November 2004, ARPERCEN responded by submitting to VA the 
veteran's service personnel records.  In January 2006, NPRC 
responded that all record requests had to be initiated 
through the Personnel Information Exchange System (PIES) and 
that, therefore, it was not acting in response to VA's 
request.  Since then, VA has not followed up by requesting 
the veteran's service medical records through PIES and, as 
such, has failed to comply completely with the Board's 
previously requested actions.  Another remand is thus 
necessary under Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with remand 
orders).

Third, it is unclear whether the veteran is seeking service 
connection for a dental disorder for the purpose of receiving 
VA outpatient dental treatment.  If such is the case, the RO 
must take action to properly prepare the claim for appellate 
review, including by providing the veteran adequate notice 
and assistance regarding such claim and considering it in the 
first instance.  If such is not the case, it is necessary for 
the RO to document this fact in writing in the claims file.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
clarify in writing whether he intends his 
dental claim to include consideration of 
entitlement to VA outpatient dental 
treatment.  If so, provide the veteran 
adequate notice and assistance with 
regard to such claim.  If not, associate 
with the claims file the veteran's 
written response.

2.  Obtain and associate with the claims 
file all outstanding records of the 
veteran's treatment for the disorders at 
issue in this remand at the VA Medical 
Center in Temple, Texas.   

3.  Contact all appropriate authorities, 
including through PIES, in a final effort 
to obtain records of the veteran's 
medical treatment while serving with the 
Army National Guard from 1978 to 1993.  
If unsuccessful, inform the veteran that 
he has a right to submit alternative 
forms of evidence to substantiate his 
assertions of in-service aggravation.    

4.  Readjudicate all claims being 
remanded, including, if appropriate, 
entitlement to VA outpatient dental 
treatment, based on all of the evidence 
of record.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


